Citation Nr: 1748761	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-23 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an evaluation for tinea pedis with onychomycosis in excess of 10 percent.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge from San Diego, California in April 2016.  A transcript of that hearing has been associated with the claims file.  

In addition to the Veterans Benefits Management System (VBMS), there are documents in the Legacy Content Manager (LCM). LCM contains recent medical treatment records from the San Diego VAMC in addition to documents that are either duplicative of the evidence in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's tinea pedis does not cover 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas affected, or requires systemic therapy for a total duration of six weeks or more during the any 12-month period at any time during the pendency of the appeal.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral tinea pedis with onychomycosis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118 Diagnostic Codes (Codes) 7813-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2016.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior June 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Merits

In August 2011 the Veteran filed a claim for an increased rating for his skin disorder and was denied in a November 2011 rating decision.  The Veteran submitted a notice of disagreement to such denial and has perfected his appeal.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral tinea pedis is currently rated 10 percent under Codes 7813-7806.

Tinea pedis is rated as dermatophytosis.  Under Code 7813 (dermatophytosis), is to be rated as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's tinea pedis as such.  See 38 C.F.R. § 4.20. 

Under Code 7806 (dermatitis or eczema), a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas are affected; or with the need for intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  A 30 percent is warranted where the area of involvement is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; or with a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest (60 percent) rating requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas, or with the need for constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs in the past 12-month period.  38 C.F.R. § 4.118, Code 7806. 

Although all available diagnostic codes have been considered, Codes 7800-7805 do not apply because the evidence does not show that the Veteran has scars related to his tinea pedis.

The Veteran has received VA treatment throughout the appeal period for his tinea pedis.  In 2011, he was using topical treatment daily, although this was noted as not highly effective for toenails.  The Board notes that such treatment shows his condition as being consistent with his VA examinations, or even as improving with treatment.  See June 2013 San Diego VA Treatment Record.  A June 2017 VA record noted the use of a topical ointment.

An October 2011 VA skin examination was conducted.  The Veteran reported that the skin condition began while he was in the military where he started getting pus filled blisters and burning, flaking skin.  He noted that he currently continues having symptoms.  The Veteran denied scarring or disfigurement.  He noted that he was treated with medications in the past 12 months, specifying that he treated with clotrimazole for 6 weeks or more, but not constant.  The Veteran denied debilitating episodes.  The examiner diagnosed right big toe onychomycosis, with nail deformity, and tinea pedis, both feet with peeing in the cracks between the toes.  The examiner found that the infection of the skin covered less than 5 percent of the total body area and none of his exposed area.  The Veteran noted that his condition impacted his ability to work, causing him difficulty while standing at work due to pain in the right great toenail.  

A May 2014 VA skin examination was conducted.  The Veteran reported that his condition began in his feet and that it had gotten worse.  The Veteran noted that he had been treated with medications in the past 12 months, specifying that he treated with a topical antifungal cream on a constant or near constant basis.  There were no debilitating episodes.  The examiner found that there was no scarring or disfigurement of the head, face, or neck.  The examiner found that the Veteran's infection covered less than 5 percent of the total body area and none of the exposed body area of the Veteran's skin.  The Veteran did not report that his condition affected his ability to work.  At the time of the examination the Veteran reported that his condition was active.  

In April 2016 the Veteran testified at a Board hearing for his tinea pedis.  He specifically testified that he had been using continuous medication for his condition.  He noted that his condition caused him painful itching, oozing, pus and bleeding.  He specified that the cream he used was an anti fungal, and reported using it every day.  

A September 2016 VA skin examination was conducted.  The Veteran reported that he began developing the rash in service when he had an itchy rash on his feet and his right great toenail started to thicken and break.  He noted that the condition had persisted for over the last 40 years, but has recently gotten worse.  The Veteran reported that the skin itches, bleeds, and causes infection which made it difficult for him to walk or stand.  The Veteran denied being treated with oral or topical medications in the 12 months prior to the examination.  The Veteran denied any debilitating episodes and scarring or disfigurement of the head, face, or neck. Upon examination the examiner diagnosed tinea pedis on the soles of both feet and a disfigured right great toenail.  The examiner found that the Veteran's skin condition covered less than 5 percent of his total body area, with no exposed area covered.  The examiner noted that the Veteran's bilateral foot diagnoses caused him difficulty in his gardening job.  Relating to the Veteran's tinea pedis, the examiner found that the Veteran's condition was active.  

Based on a review of the evidence of record, the Board finds that the evidence does not support a disability rating in excess of 10 percent at any time during the course of the appeal.  The Veteran's skin disability of bilateral feet, tinea pedis, warrants a 10 percent rating because it affects less than 5 percent of his total body area and has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Specifically, both of the VA examiners determined that the Veteran's skin disability affected less than 5 percent of his entire body area, and that it did not affect any exposed areas.  Furthermore, it is significant that the record shows that the Veteran has, the majority of the time, treated only with topical medication for this disability.  An evaluation higher than 10 percent requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12- month period under the current criteria.  Moreover, the record indicates that the Veteran's skin disorder has not resulted in scarring or disfigurement, rendering a review of scar disability ratings under DCs 7801-7805 inapplicable.  See 38 C.F.R. § 4.118 (2016).

In addition to the medical evidence, the Board has also considered the Veteran's lay statements regarding the severity of his skin disorders.  The Veteran is competent to report symptoms he observes.  This evidence, however, is outweighed by the competent medical evidence that evaluates the extent of the skin impairment based on objective data and the Veteran's complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings with regard to the type and degree of impairment.  In light of the above, a rating in excess of 10 for the Veteran's skin disability is denied.

Furthermore, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation for tinea pedis with onychomycosis in excess of 10 percent is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


